[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM ON MOTION TO REARGUE
This court noted on the Motion for Turnover dated June 6, 1996 (#120) that Judge Aurigemma citing C.G.S. § 352-350d(b) had denied on January 2, 1996 the Motion to Open and Substitute D.A.N. Joint Venture, A Limited Partnership (#118). Judge Aurigemma also denied on January 23, 1996 the Motion to Reargue dated January 12, 1996 (#119).
The June 6, 1996 Motion for Turnover which the instant Motion to Reargue seeks reargument on not only totally ignores Judges Aurigemma's rulings but is also pled with a case caption of D.A.N. Joint Venture, A Limited Partnership v. Norman A. Turenne, as though Judge Aurigemma had granted rather than denied their motion of January 2, 1996.
The Motion to Reargue is denied.
Mary R. Hennessey, Judge CT Page 8758